
	
		II
		112th CONGRESS
		2d Session
		S. 2273
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Talkeetna Ranger Station in Talkeetna,
		  Alaska, as the Walter Harper Talkeetna Ranger Station.
	
	
		1.Designation of the Walter
			 Harper Talkeetna Ranger Station, Alaska
			(a)DesignationThe Talkeetna Ranger Station located on B
			 Street in Talkeetna, Alaska, approximately 100 miles south of the entrance to
			 Denali National Park, shall be known and designated as the Walter Harper
			 Talkeetna Ranger Station.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Talkeetna Ranger
			 Station referred to in subsection (a) shall be deemed to be a reference to the
			 Walter Harper Talkeetna Ranger Station.
			
